                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO.: 2:19-cr-150-FtM-38NPM

ALEX JARED ZWIEFELHOFER
                                    /

                                    Status Conference

 Presiding Judge:                United States District Judge Sheri Polster Chappell
 Counsel for Plaintiff(s):       Josephine Thomas
 Counsel for Defendant(s):       D. Todd Doss


 Date and Time:                  November 12, 2019
                                 09:30 AM
 Deputy Clerk:                   Allison Holland
 Court Reporter:                 Susan Baker
 Interpreter:


Start Time:     9:47am

       Attorney Thomas for Government; Attorney Nelson for defendant, who is not
       present. The Court addresses the Motion to Continue filed by defense. Defense
       advises requesting one-year continuance and the removal of motion deadlines due
       to capital implications of case, voluminous discovery, and further requests motion
       deadlines removed; no objection from the Government. Defense advises motion
       for appointment of another learned counsel forthcoming (within 30 days). The
       Court advises intermittent status conferences to check case status preferred.
       Matter continued to the April 2020 Trial Cycle beginning April 1, 2020, with another
       Status Conference on March 9. All motion deadlines are suspended at this time.

       The Court finds that the ends of justice are served by granting this continuance
       and excludes all time from today until the end of the April 2020 trial term.

End time:       9:54am
